DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered.
 
Response to Amendment
As a result of the amendment to the claims, the rejection of claims 1, 2 and 4-15 under 35 U.S.C. 112a and 112b has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1, 2, 5-8, 10, 11, 13, 14, 16 and 17 are currently pending and rejected

Claim Objections
Claim 1, 2, 5-8, 10, 11, 13, 14, 16 and 17 are objected to because of the following informalities:  Claim 1 recites the limitation, “tage” on line 13.  It appears that this should recite, “tag.”  
Claim 13 recites, “the teabag.”  While it is clear that this is referring to the tea bag of claim 1, line 1, the above limitation should be corrected to recite, “the tea bag.”
Appropriate correction is required.
Claims 2, 5-8, 10, 11, 14, 16 and 17 are objected based on their dependence to an objected claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-8, 10, 11, 13, 14, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a laminate formed from layer of paper or cardboard and plastic” on line 15.  This limitation is unclear as to which of paper, cardboard and plastic the laminate is formed from.  That is, is the laminate formed from paper with some other materials included there with, or is the laminate formed from paper or cardboard, and additionally a plastic layer?  
Claim 17 similarly recites, “layers of paper or cardboard and plastic” and is thus similarly rejected for the reasons directly discussed above with respect to claim 1. 
Claim 1, line 15 reciter, “from layer of paper or cardboard.”  It is not clear if this is intending to recite, “from a layer of paper or cardboard and plastic” or whether it is intending to recite “from layers of paper or cardboard and plastic.” 
Claim 2 recites the limitation, “the at least two adjacent areas.” This limitation lacks proper antecedent basis to the claim from which it depends.  This rejection can be overcome by deleting the limitation “at least.”
Claim 16 recites, “wherein the tag is a paper or cardboard tag coated with a plastic layer.”  This limitation is not clear as to whether it is intending to refer to the same or different paper or cardboard tag coated with a plastic layer as recited in part “i)” of claim 1.  This rejection can be overcome by amending the claim limitation to recite, “wherein the tag is the paper or cardboard tag coated with a plastic layer.” 
Claim 16 recites, “the plastic consists of.”  This limitation lacks proper antecedent basis.  This rejection can be overcome by amending the limitation to recite, “the plastic layer.”   
Claim 17 recites, “wherein the tag is a laminate formed from layers of paper or cardboard and plastic.”  This limitation is not clear as to whether it is intending to refer to the same or different paper or cardboard tag coated with a plastic layer as recited in part “ii)” of claim 1.  This rejection can be overcome by amending the claim limitation to recite, “wherein the tag is the
Claims 5-8, 10, 11, 13, 14 are rejected based on their dependence to a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 5-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rambold (US 3899599) in view of Rambold (AT248957) and in further view of Walker (US 4880110).  The machine translation for AT248957 from the IDS filed 11/20/20 has been relied on.
Regarding claim 1, Rambold ‘599 discloses a tag (‘599: Figure 1-6, item 484, 584) capable of securing a string of a tea bag to a handle of a teapot, the tag being flexible and resilient and comprising two adjacent areas (‘599: see sections opposite longitudinal slit 482, 568) separated by a cut (‘599: item 482, 568) that are partially separable from the tag (‘599: see figure 3,6), and wherein two adjacent areas are 
Regarding the claim limitation, “wherein the two adjacent areas are defined by two longitudinal slits running in the longest dimension of the tag and one cutting line that connects or intersects the two longitudinal slits perpendicularly,” Rambold’599 teaches the adjacent areas defined by slits in one dimension of the tag and one cutting line that connects the two slits (482, 568), the cutting line connecting or intersecting the longitudinal slits perpendicularly.   Rambold’599’s figure 1 and 4 have been annotated below:

    PNG
    media_image1.png
    450
    886
    media_image1.png
    Greyscale


Claim 1 differs from Rambold’599 in specifically reciting that the slits are, “longitudinal slits running in the longest dimension of the tag.”
However, Rambold‘957 teaches two adjacent areas (see figure 5, item 21) the two adjacent areas separated by a cut (figure 5, item 22) and the two adjacent areas 
Therefore, to modify Rambold’599 and to change the orientation of the flaps, in view of Rambold’957’s teachings would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on similar expedients recognized to be used for performing the same function of securing a tag to an appendage of a container; and where such a modification would have been a routine rearrangement of the orientation of the cuts while still performing a similar function of securing the tag to an appendage of a container.
Below is figure 1 of Rambold’599 which has been edited to show the structure based on modification in view of Rambold’957:

    PNG
    media_image2.png
    557
    968
    media_image2.png
    Greyscale

Regarding the tag being flexible and resilient, Rambold ‘599 discloses that the strips can be made from paper lined with a synthetic plastic film (column 3, lines 62-65).  
To further support the above suggestions to one having ordinary skill in the art, it is noted that Walker teaches tags for tea bags, where the tag can be made from materials such as paper, cardboard or thin plastic (see column 5, lines 1-5) and where such materials provide resilience so as to be more securely connected to the container (see column 3, lines 41-45).   Walker’s teachings of the tag being made of any flexible material such as paper, cardboard or thin plastic suggests that each of paper, cardboard and thin plastic can all be the resilient and flexible material.  This provides further evidence that Rambold’599’s teachings would have suggested a degree of resiliency and flexibility because Walker teaches that paper can be used for providing a tag with resilience as well as plastic.  Additionally, while Walker might generically disclose paper, cardboard or plastic for the resilient material, Walker’s teachings suggest that each of the above three materials are resilient materials and therefore, itt would have been obvious to one having ordinary skill in the art that a combination of these materials would also have provided for a flexible and resilient tag (MPEP 2144.06(I)).    
Regarding the limitation of, “wherein when the tag is pinched from its two longitudinal ends, the frame of the tag is drawn toward the hand of the user whereas the adjacent areas and the center area of the tag move away from the hand of the user, 
Regarding claim 2, Rambold‘599 teaches the adjacent areas are rectangular (see figure 1 and 4) and are connected to the tag via edges that are distant to each other.   
Rambold’957 also teaches two adjacent areas are connected to the tag via their edges most distant viz-a-viz each other (see figure 5, item 21).
The Rambold’599/’957 combination thus suggests the adjacent areas are connected to the tag via their most distant opposing edges.  
That is, modification of the orientation of Rambold’599’s two adjacent areas defined by slits and the separated by a cutting line that intersects the slits, would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on similar expedients recognized to be used for performing the same function of securing a tag to an appendage of a container.
Regarding claim 5, Rambold’599 teaches a rectangular tag.
Regarding claim 6, while Rambold’599 is not specific as to the particular dimensions of the tag, it is not seen that patentability can be predicated on the specific dimensions of the tag as where the only difference between the prior art and the claims was a recitation of relative dimensions and where the devices are not seen to perform differently.
Regarding claims 7 and 8, Rambold’599 teaches that the tag can be a plastic lined paper or any type of a water repellent material and can be a paper layer having both sides lined with a synthetic plastic film (see column 3, lines 62-68).  This is therefore seen to teach that the tag is made of a resilient material, as recited in claim 7 and comprises a plastic coating, a cardboard layer (i.e. paper layer) and another plastic coating on the other side, thus reading on claim 8.  The limitation to claim 8 of “or wherein the tag is made of plastic” can be construed as the tag comprises plastic and as such Rambold’599 teaches the tag comprising plastic, as already discussed above with respect to claim 1 and 7.  Further regarding such a tag being made of a resilient material, it is noted that Rambold’599’s tag can be construed as having a degree of resiliency as the reference teaches a plastic lined paper.  It is further noted however, that Walker teaches tags for tea bags, where the tag can be made from materials such as paper, cardboard or thin plastic (see column 5, lines 1-5) and where such materials provide resilience so as to be more securely connected to the container (see column 3, lines 41-45).   To thus modify Rambold’599 if necessary and use other conventional paper and plastic, which are known flexible and resilient materials used for tags would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite durability and resiliency to the tag so as to be more securely connected to the container.
Regarding claim 11 the claim differs from Rambold’599 in specifically reciting that the tag is connected to a string.
It is noted however, that Rambold’957 teaches that it has been conventional in the art to provide a similar type of tag, which is also connected to a string, and where rd to last paragraph).  Rambold’957 teaches the use of a string, or alternatively affixing the tag directly to the tea bag.  To thus modify Rambold’599 and to attach a string to the tag and the string to a teabag would thus have been obvious to one having ordinary skill in the art, as a substitution of one conventional expedient for another, both recognized to be used for securing a tag to a tea bag. It would further have been obvious to one having ordinary skill in the art that the use of a string can be advantageous for being able to use the tea bag with deeper containers, while still being able to secure the tag to an appendage of the deeper container.

Claim 6 is rejected under 35 U.S.C. 103a as being unpatentable over the combination as applied to claim 5 above, which relies on Rambold (US 3899599) as the primary reference, and in further view of Kuo (US 20080063754) and Axe (US 20130330027).
Further regarding claim 6, while Rambold’599 is not specific as to the particular dimensions of the tag, it is not seen that patentability can be predicated on the specific dimensions of the tag as where the only difference between the prior art and the claims was a recitation of relative dimensions and where the devices are not seen to perform differently.
In any case, it is further noted that Kuo teaches tea bags (see at least, paragraph 19) that can have a width of 1.6-2.2cm or 2.5cm (see paragraph 19, 20).  While not specific as to a length of the tea bag, Axe teaches lengths of tea bags such as 44mm or 48mm (i.e 4.4-4.8cm)(see paragraph 56).  As Rambold’599 teaches a handle that can 


Claim 10 is rejected under 35 U.S.C. 103a as being unpatentable over the combination as applied to claim 1 above, which relies on Rambold (US 3899599) as the primary reference, and in further view of Koppe (US 4694542).
Claim 10 differs from Rambold’599 in specifically reciting “wherein the tag comprises a crease line running over the tag aligning the cut between the two adjacent areas.”
It is noted however, that Rambold’599 also teaches that the tag can comprise fold lines to facilitate folding (column 4, lines 6-8).  Also, Rambold’957 teaches a crease line (see figure 5, item 8’) that would be aligned with the cut between the two adjacent areas, for the purpose of facilitating folding to open the adjacent areas (the machine translation indicates that 8, 8’ and 8” are fold lines - see at least the last two lines which refer to #8 as a fold line).  Rambold’957 also teaches that there need not be a connecting cut contacting the two adjacent areas, as shown in figure 6, item 25, but rather, the two adjacent areas can be in contact with each other at the fold line.  (See for example, the machine translation at page 3, 1st paragraph which recites, “they can also touch one another”).  Therefore, Rambold’957 teaches a folding line (i.e. crease line) that would align with the cut between the two adjacent areas.  Koppe’542 further 
To thus modify Rambold’599 who already suggests fold lines to facilitate bending and as Rambold’599 also teaches that the adjacent areas are “opened” to receive part of a container, and to provide a fold line that is aligned with the cut between Rambold’599’s two adjacent areas, as taught by Rambold’957 would have been obvious to one having ordinary skill in the art, for the purpose of being able to more easily provide the openings in the adjacent areas so as to secure the tag onto a part of the container.   Figure 1 of Rambold’599 has been edited below to show the structure suggested by modification in view of Rambold’957 and Koppe’542:

    PNG
    media_image3.png
    557
    968
    media_image3.png
    Greyscale
 

Claim 13 is rejected under 35 U.S.C. 103a as being unpatentable over the combination as applied to claim 11 above, which relies on Rambold (US 3899599) as the primary reference, and in further view of Stillman (US 20020012689).
Regarding claim 13, while the Rambold’599/’957/Walker combination is not specific as to the particular length of the string, it is noted that as the combination already teaches the use of the tag for being secured to a container, to modify the combination to use a particular length of string would have been obvious to one having ordinary skill in the art for the purpose of being able to use the tea bag with different sized containers.  That is, it would have been obvious to one having ordinary skill in the art to provide a longer string so that the tea bag can be used with deeper or wider containers while still allowing the tag to be securable to the container.  In any case, Stillman further teaches an infusion packet (see Figure 1A, item 14, paragraph 534) which can have a string connected to a tag (see figure 1A) and where the string can have a length of 45 cm, for instance (see paragraph 670) for the purpose of being able to be used with a deeper container.  Therefore, it would have been obvious to one having ordinary skill in the art to provide a longer string so that the tea bag can be used with deeper or wider containers while still allowing the tag to be securable to the container.    

Claim 14 is rejected under 35 U.S.C. 103a as being unpatentable over the combination as applied to claim 1 above, which relies on Rambold (US 3899599) as the primary reference and in further view of Koppe (US 4694542) and Weis (US 2845673).
Regarding claim 14, Rambold’599, Rambold’957 and Walker have been relied on as already discussed above with respect to claim 1.  
Regarding claim 14, Rambold’599 teaches separating the areas of the tag and attaching to a spout of a container (see figure 3 and 6), where it is noted that such a spout can also be construed as a handle of a container. 
If it could have been construed that Rambold’599 did not teach attachment of the tag to a handle, then it is noted that Rambold’957 teaches that it has been conventional in the art to similarly use a container handle in a similar manner as Rambold’599 teaches using a container spout (‘957 figure 3a, 4a).  To thus modify Rambold’599 and to attach the tag to a handle would also have been obvious to one having ordinary skill in the art, based on the particular conventional location at which the tag was desired to be secured.  
Regarding the step of pinching the tag between fingers to allow the areas to separate from the tag and then positioning the separated areas over the handle and then releasing the pinch of the figures to allow the tag to release toward its original configuration, the claim differs from Rambold’599 these specific steps.
However, it is noted that Rambold’957 teaches a fold line (see item 8) that allows for ends of a tag to be moved toward each other as shown in figures 3a, 3b and 4a, such that the adjacent areas can separate from each other and secure the tag to a handle and then allows the tag to release “towards its original configuration” (see figure 3a, 3b).  That is, the figures 3a and 3b show the flaps defined by the cuts releasing back toward their original position.  It is further noted that Koppe’542 further evidences that it has been advantageous to provide a fold line to facilitate folding, which can be useful so 

Claims 16-17 are rejected under 35 U.S.C. 103a as being unpatentable over the combination as applied to claim 1 above, which relies on Rambold (US 3899599) as the primary reference and in further view of Takemoto (US 20140262049) or Koppe (US 4783886).
Regarding claims 16 and 17, it is noted that Rambold’599 teaches that the tag can be made from paper with a both sides also including a plastic layer (column 3, lines 62-65).  As the claim is directed to a product and not the method of making, it is seen 
While Rambold’599 teaches a plastic layer together with a paper layer for the tag, claims 16 and 17 differ from Rambold’599 in specifically reciting that the plastic layer (and plastic of claim 17) consists of one or more of polypropylene and polylactic acid.
However, Takemoto evidences that the tag associated with a tea bag and a string can be made from paperboard that can be laminated with biodegradable plastics such as polylactic acid (see paragraph 67), where it would have been obvious to one having ordinary skill in the art that plastics such as polylactic acid would have reduced the environmental burden of the tag upon disposal.  Additionally, Koppe’886 teaches that tags comprising a securing feature can be made from a combination of a paper layer and a plastic layer (see at least, the abstract), and where the use of polypropylene or polyethylene, for instance is desirability for its flexibility (see column 3, line 55 to column 4, line 12).   
To thus modify the combination and to use known plastic materials for the plastic layer, such as polylactic acid, or polypropylene would thus have been obvious to one having ordinary skill in the art, for the purpose of reducing the environmental impact of the tag upon disposal as well as for providing the requisite flexibility.

Claims 1-2, 5, 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rambold (AT248957) in view of Rambold (US 3899599) and Walker (US 4880110).  The machine translation for AT248957 from the IDS filed 11/20/20 has been relied on.
Regarding claim 1, Rambold ‘957 discloses a tag (‘957: figure 1c, item 3c; figure 5, item 3f; figure 8a, item 3e) capable of securing a string of a tea bag to a handle of a teapot, the tag being flexible and resilient and comprising two adjacent areas (‘957: figure 5, item 21) separated by a cut (‘957: figure 5, item 22), the two adjacent areas are partially separable from the tag (‘957: see figure 3a, 4b), and wherein the two adjacent areas are located within inside of the tag, in a manner, that a frame formed by part of the tag surrounds the at least two adjacent areas. 
Regarding the tag being flexible and resilient, Rambold ‘957 teaches that the material for the tag can be stiff but foldable (see page 3 of the translation, 2nd full paragraph) and therefore suggests to one having ordinary skill in the art, that there is some degree of resiliency in the tag.  That is, the bendable materials as taught and shown by Rambold’957 can be construed as having some degree of resilience.  As shown in figure 3b, Rambold’957 further teaches portions (15) that flex back to their original position thus further suggesting some degree of resiliency. 
Regarding the limitation of, “wherein the two adjacent areas are defined by two longitudinal slits running in the longest dimension of the tag and one cutting line that connects or intersects the two longitudinal slits perpendicularly,” it is noted that Rambold’957 teaches “two longitudinal slits” running in the longest dimension of the tag as shown in figure 5, which define the adjacent areas 21.  
Claim 1 differs from Rambold’957 in specifically reciting, “one cutting line that connects or intersects the two longitudinal slits perpendicularly.”
However, Rambold’957 teaches that there need not be a longitudinally extending slit between the two adjacent areas but that the openings can be formed such that they touch one another instead of being connected by a longitudinal slot (see page 3 of the translation provided on the IDS, first paragraph - “connected to one another by a longitudinal slot or they can also touch one another”; figure 5).  In figure 6 and 8a, Rambold’957 further teaches differing shapes to the at least two areas. Rambold’957’s teachings suggest that the two adjacent areas need not have a slit and can be touching one another.  This suggests adjacent areas that are defined by at least two longitudinal slits and which have a cutting line that perpendicularly connects or intersects the two two longitudinal slits.   In view of the rectangular shape of the flaps as shown in figure 8 and in view of the machine translation and figure 5 teachings, Rambold’957 also suggests an H-shaped cut.
Nonetheless, Rambold’599 further teaches what Rambold’957 suggests.  Specifically in figure 1 and 4, Rambold’599 teaches slits that define the adjacent areas and one cutting line connecting the two longitudinal slits.  Rambold’957 teaches that the adjacent areas can be touching one another and Rambold’599 teaches adjacent areas touching one another such that a cutting line intersects the slits perpendicularly.  Rambold’599 also is using the cut structure to attach the tag to a part of a container, and is similar to Rambold’957 in this regard.
Since Rambold’957 is not limiting regarding the particular cut structure, to thus modify Rambold’957 and use a cut line configuration as taught by Rambold’599 would thus have been obvious to one having ordinary skill in the art, as a matter of 
Further regarding the tag that is flexible and resilient “is either: i) a paper or cardboard tag coated with a plastic layer; or ii) a laminate formed from layer of paper or cardboard and plastic, and wherein the plastic consists of one or more of polyethylene, polypropylene and polylactic acid,” Rambold ‘599 discloses that the strips can be made from paper lined with a synthetic plastic film (column 3, lines 62-65).  This is seen to suggest that the tag is “a paper or cardboard tag coated with a plastic layer.”  Rambold’599’s also discloses that the tag can be slipped over the spout of a tea pot and the figures show bending of the two adjacent areas, thus suggesting to one having ordinary skill in the art that the tag would have been flexible as well as resilient to some degree.  
To further support the above suggestions to one having ordinary skill in the art, it is noted that Walker teaches tags for tea bags, where the tag can be made from materials such as paper, cardboard or thin plastic (see column 5, lines 1-5) and where such materials provide resilience so as to be more securely connected to the container (see column 3, lines 41-45).   Walker’s teachings of the tag being made of any flexible material such as paper, cardboard or thin plastic suggests that each of paper, cardboard and thin plastic can all be the resilient and flexible material.
Modification of Rambold’957 in view of the tag materials of Rambold’599 would thus have been obvious to one having ordinary skill in the art based on known materials of construction used for a similar purpose.   Additionally, while Walker might generically disclose paper, cardboard or plastic for the resilient material, Walker’s teachings 
Regarding the limitation of, “wherein when the tag is pinched from its two longitudinal ends, the frame of the tag is drawn toward the hand of the user whereas the adjacent areas and the center area of the tag move away from the hand of the user, such that the adjacent areas separate from the tag and open the tag and form a beak to grab the handle of a tea pot,” the prior art teaches a similar structure to that claimed.  Therefore, when the tag of the prior art is pinched, it is seen to also seen to be able to perform the recited function as claimed. 
Regarding claim 2, the Rambold ‘957 / Rambold’599 / Walker combination teaches the two adjacent areas are rectangular and are connected to the tag via edges that are most distant to each other and have a perpendicular cutting line connecting at least two longitudinal slits. 
Regarding claim 5, Rambold’957 teaches a rectangular tag (see figure 1c).
Regarding claim 7, Rambold ‘957 teaches that the material of the tag can be stiff but foldable (‘957 page 3, 2nd paragraph of the translation).  Parchment paper is seen to have some degree of resilience, thus suggesting resilient material.  Nonetheless, the Rambold’957/’599/Walker combination as discussed above with respect to claim 1 teaches that the tag would comprise a resilient material or coating.
Regarding claim 8, the combination as applied to claim 1 above teaches that the tag comprises a plastic coating a cardboard layer and a plastic layer, in view of 
It is further noted however, that Walker teaches tags for tea bags, where the tag can be made from materials such as paper, cardboard or thin plastic (see column 5, lines 1-5) and where such materials provide resilience so as to be more securely connected to the container (see column 3, lines 41-45).   To thus modify Rambold’957 and use other conventional paper and plastic, which are known flexible and resilient materials used for tags would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite durability and resiliency to the tag so as to be more securely connected to the container.
Regarding claim 10, Rambold’957 teaches a crease line (see figure 5, item 8’) that would be positioned to aligned with the cut between the at least two adjacent areas (as taught by the combination), for the purpose of facilitating folding to open the adjacent areas.  
Regarding claim 11, Rambold’957 teaches the tag connected to a string (see figure 1c, item 11 and page 4 of the translation, 3rd to last paragraph).  


Claim 6 is rejected under 35 U.S.C. 103a as being unpatentable over the combination as applied to claim 5 above, which relies on Rambold (AT248957) as the primary reference, and in further view of Kuo (US 20080063754) and Axe (US 20130330027).
Regarding claim 6, while Rambold’957 is not specific as to the particular dimensions of the tag, it is not seen that patentability can be predicated on the specific dimensions of the tag as where the only difference between the prior art and the claims was a recitation of relative dimensions and where the devices are not seen to perform differently.
In any case, it is further noted that Kuo teaches tea bags (see at least, paragraph 19) that can have a width of 1.6-2.2cm or 2.5cm (see paragraph 19, 20).  While not specific as to a length of the tea bag, Axe teaches lengths of tea bags such as 44mm or 48mm (i.e 4.4-4.8cm)(see paragraph 56).  As Rambold’957 teaches a tag that can span the length of the tea bag, and as the art teaches tea bags with dimensions such as 2.5cm wide and 4.4cm long, one having ordinary skill in the art would have been routinely motivated to modify the size of Rambold’957’s handle based on the size of the tea bag. 

Claim 13 is rejected under 35 U.S.C. 103a as being unpatentable over the combination as applied to claim 11 above, which relies on Rambold (AT248957) as the primary reference, and in further view of Stillman (US 20020012689).
Regarding claims 13 and 15, while Rambold’957 is not specific as to the particular length of the string, it is noted that as Rambold’957 already teaches the use of the tag for being secured to a container.  Therefore, to modify Rambold’957 to use a particular length of string would have been obvious to one having ordinary skill in the art for the purpose of being able to use the tea bag with different sized containers.  That is, it would have been obvious to one having ordinary skill in the art to provide a longer 

Claim 14 is rejected under 35 U.S.C. 103a as being unpatentable over the combination as applied to claim 1 above, which relies on Rambold (AT248957) as the primary reference, and in further view of Koppe (US 4694542) and Weis (US 2845673).
Regarding claim 14, Rambold’957 has been relied on as already discussed above with respect to claim 1.  Regarding claim 14, Rambold’957 teaches separating the areas of the tag and attaching to a handle of a container (see figure 3a, 3b). 
Regarding the step of pinching the tag between fingers to allow the areas to separate from the tag and then positioning the separated areas over the handle and then releasing the pinch of the figures to allow the tag to release toward its original configuration, the claim differs from Rambold’957 in this regard.
However, it is noted that Rambold’957 teaches a fold line that allows for ends of a tag to be moved toward each other such that the adjacent areas can separate from 
As Rambold’957 already teaches a flexible and resilient tag, to thus modify Rambold’957 so as to squeeze the tag so as to open the adjacent areas and then position the tag onto a handle, and subsequently release squeezing so that the tag is secured to the handle, would have been obvious to one having ordinary skill in the art, for the purpose of being able to more easily open Rambold’957’s adjacent areas such that the tag can be more easily placed onto a handle.    

Claims 16-17 are rejected under 35 U.S.C. 103a as being unpatentable over the combination as applied to claim 1 above, which relies on Rambold (AT248957) as the primary reference and in further view of Takemoto (US 20140262049) or Koppe (US 4783886).
Regarding claims 16 and 17, it is noted that the Rambold’957 / Rambold’599 / Walker combination teaches that the tag can be made from paper with a both sides also including a plastic layer (see Rambold ‘599 column 3, lines 62-65).  As the claim is directed to a product and not the method of making, it is seen that the layers of plastic covering the paper reads on a paper tag coated with a plastic layer, as well as a tag that is formed from a layer of paper and plastic.
Claims 16 and 17 differ from Rambold’599 in specifically reciting that the plastic layer (and plastic of claim 17) consists of one or more of polypropylene and polylactic acid.
However, Takemoto evidences that the tag associated with a tea bag and a string can be made from paperboard that can be laminated with biodegradable plastics such as polylactic acid (see paragraph 67), where it would have been obvious to one having ordinary skill in the art that plastics such as polylactic acid would have reduced the environmental burden of the tag upon disposal.  Additionally, Koppe’886 teaches that tags comprising a securing feature can be made from a combination of a paper layer and a plastic layer (see at least, the abstract), and where the use of polypropylene or polyethylene, for instance is desirability for its flexibility (see column 3, line 55 to column 4, line 12).   
To thus modify the combination and to use known plastic materials for the plastic layer, such as polylactic acid, or polypropylene would thus have been obvious to one 


Response to Arguments
On page 5 of the response, Applicant urges that the combination does not teach or suggest a tag made from either paper or cardboard coated with a plastic layer; or a laminate formed from layers of paper or cardboard and plastic, wherein the plastic consists of one or more of polyethylene, polypropylene and polylactic acid.
This urging is moot in view of the rejections as presented in this Office Action, necessitated by the amendment.

On page 6 of the response, Applicant’s remarks with respect to Ben-Arie and Balderree have been considered and the references have been withdrawn in view of the amendment to the claims.

On page 6 of the response, Applicant urges that Walker discloses materials such as paper, cardboard or thin plastic but does not discuss that the tag can be made from paper or cardboard coated with plastic or laminated with plastic and is silent as to the specific types of plastic that may be used.
These urgings are moot in view of the rejection as presented in this Office Action addressing the newly claimed combination of elements.

On pages 6-7 of the response, Applicant urges that neither Rambold’599 or Rambold’957 include a tag to secure a tea bag to a handle of a tea pot with adjacent areas defined by at least two longitudinal slits running in the longest dimension of the tag and one cutting line that connects or intersects the slits perpendicularly, and that when the tag is pinched from the longitudinal ends that the frame of the tag is drawn toward the hand of the user whereas the two adjacent areas and the center of the area of the tag move away from the hand of the user to thus open the tag that can grab the handle of a tea pot.
These urgings are not seen to be  sufficient to overcome the rejection because the prior art clearly teaches tags that are capable of being secured to any appendage of a tea pot and further suggest that the tag can be affixed to a handle of a container, as taught by Rambold’957.  Rambold’599 teaches the claimed cut structure, as pointed out in the rejection above.  While not specific to the orientation of the cut structure, Rambold’957 evidences that a similar cut structure can be longitudinally arranged while still providing the same function of securing the tag to a handle of a container, such that modification of Rambold’599 in view of Rambold’957’s suggestions would have been obvious to one having ordinary skill in the art, as an obvious rearrangement of the cut structure recognized for the similar purpose of affixing the tag to an appendage of a container, such as a handle of a container.  Furthermore, as discussed in the rejection above, it is seen that the prior art combination teaches a similar structure to the tag and further suggests that the tag is made of a flexible and resilient material for allowing the tag to be bent and secured and therefore would also have been capable of the recited function.  At figure 3a-b and 4a-b, Rambold’957 further shows that the cut structure 

Further on page 7 of the response, Applicant urges that Rambold'957 does not teach that the longitudinal slits can be connected or intersected by a perpendicular cutting line.  It is initially noted that Rambold'599 already teaches such a configuration.  Rambold'957 further evidences at page 3 of the IDS provided translation that there can be a longitudinal slot 15,25 connecting the openings or there need not be a longitudinal slit.  Rambold'957 teaches that it would have been obvious for Rambold'599's H-shaped cut to perform a similar function while having its orientation rotated so as to have longitudinal slits.  

On pages 7-8 of the response, Applicant urges that the modification would render Rambold'599 unsatisfactory for its intended purpose because flaps 584 extending longer may interfere with the pouring from the spout of the teapot; and would not meet 

On page 10 of the response, Applicant urges that none of the references teach a crease line aligned with a cut between two adjacent areas.
However, Rambold'599 suggests fold lines to facilitate folding (column 4, lines 6-8) and at figure 5 and 6, Rambold'957 clearly evidences a fold line 8', 8'' for facilitating folding.  Koppe also teaches the use of a fold line to facilitate folding.  As Rambold'599 already teaches the flaps open about the perpendicular cut, to provide a crease line that is aligned with the above mentioned cut would have been obvious for being able to more easily provide the opening between the flaps to secure the tag onto a container.  
It is initially noted that while the spout of a teapot might not conventionally have been considered to be a handle, it would have been obvious to one having ordinary skill in the art that a spout can still serve as a handle by which a teapot could be held.  In any case, it is further noted that claims 1, 2, 4-13 and 15 are only directed to the tag.  Furthermore, while Rambold’599 might only show the tag being attached to the spout of the teapot, Rambold’957 clearly evidences that a similarly arranged tag can be equally used for attachment to either a spout (Figure 4a) or a handle (Figure 3a).  While Rambold’957’s disclosure of attachment to a handle, as shown in figures 3a/3b might be a cup, in view of Rambold’957’s disclosure, it would have been obvious to one having ordinary skill in the art that Rambold’599’s tag can be equally applied to either a spout or a handle of a tea container.
Regarding the Koppe reference, Applicant urges that the reference teaches the crease line should be positioned in line with the slits defining the two adjacent areas and not perpendicular with these.
It is noted however, that Koppe’542 evidences that it has been desirable to provide a fold line to facilitate folding of a resilient tag (see column 6, lines 8-10).  Regarding the specific orientation of the fold line, it is noted that Rambold’957 teaches a fold line that is in the contact region between two adjacent areas and where the fold line runs perpendicular to the tag and the longitudinal direction of the adjacent areas.  In view of the position of the fold line as taught by Rambold’957, modification of Rambold’599 to provide a fold line in a similar position as already taught by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792